DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Application Publication to Mullaney (2018/0052293US).
In terms of claim 1, Mullaney teaches a composite cable connector (Figures 1-10; see Figure 6 for example element 10) for terminating a cable segment (Figure 12: 100) having at least one fiber optic element ([0026]) and at least one conductor element (Figure 7: 32), said composite cable connector (See Figure 6: 10) comprising: a connector housing (Figure 2: 36) receiving at a first end (end of 14 as shown in Figure 2), said at least one fiber optic element (Figure 5: within 34) and at least one conductor 

    PNG
    media_image1.png
    657
    616
    media_image1.png
    Greyscale

As for claim 3, Mullaney teaches the device of claim 1, wherein said crimp on element ([0030] at location 28) is electrically/conductively connected to a conductive pathway in said connector housing (Figure 7: 28/57 and 52).
As for claim 5, Mullaney teaches the device of claim 1, wherein said crimp on element ([0030] at 28) is electrically connected to said front face (front face of 52) of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Mullaney (2018/0052293US).
Regarding claim 4, Mullaney teaches the device of claim 3, wherein said crimp on element ([0030]) is electrically connected to a sleeve over said ferrule (sleeve 52 is located over the middle channel as shown in Figures 7, 9, and 10). 
Mullaney does not teach wherein the sleeve is made of copper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the materials of sleeve to be copper because copper is a well-known metal that has excellent conductive properties. It has been held to be within  In re Leshin, 125 USPQ 146.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Mullaney (2018/0052293US) in view of the US Patent to Compton 8,737,786US.
Regarding claim 2, Mullaney teaches the device of claim 1. Mullaney does not teach wherein said connector housing is a LC connector.
Compton teaches a hybrid connector housing made of several channels for electrical and fiber lines (Figures 8 and 9) wherein the housing is LC or SC type connector (Column 4, lines 1-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the shape of connector housing to be compatible with LC or SC type connectors in order to ensure the connector have a wide range of compatibility with existing connectors in the market place.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Mullaney (2018/0052293US) in view of the US Patent to Terlizzi (2011/016747US).
As for claim 5, Mullaney teaches the device of claim 1, wherein said crimp on element ([0030] at 28) is electrically connected to said front face (front face of 52) of said connector housing (36) via a conductive front element (tip of 52).

Terlizzi teaches a connector housing (Figure 2: 66) has a conductor front element 48 that is conductive and surrounds the pathway of the fiber channel 200.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the conductor channel to be surround the ferrule tip 100 of Mullaney in order to created additional electrical connection coupling points on the connector to scale the device to have multiple electrical coupling connections.
Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Mullaney (2018/0052293US) in view of the US Patent Application Publication to Panak (2002/0126967US).
In regards to claim 6-8, Mullaney teaches the connector of claim 1. Mullaney does not teach wherein said connector is configured to be inserted into an adapter for electrical connection to an adjoining segment of a conductive pathway; wherein said adapter includes a conductive sleeve providing an electrical conductive pathway between said connector and an adjacent conductor in said adapter; wherein said adapter includes a metal conductor for connection between an external power source and said conductive sleeve, so as to introduce or extract an 10electrical current to a conductive pathway where said connector is connected to said adapter.
Panak does wherein said connector (Figure 10) is configured to be inserted into an adapter (Figure 12a: 300) for electrical connection to an adjoining segment of a conductive pathway ([0112-0114]); wherein said adapter (Figure 12a: 300) includes a .
Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. In this instant the applicant argued the prior art of Mullaney does not teach a composite connector having both electrical and fiber connections (Remarks Page 7).
The examiner respectfully disagree the connector (Figure 6: 10) has both electrical coupling connections (see element 22/20 which contain a conductor 28 which is capable of delivery electrical power [0025]) and an optical fiber (100 within element 24 as shown in Figure 4; [0026]).
The applicant further argued there is no teaching in Mullaney of “at least one crimp on element is positioned a back end of the connector housing crimping onto the connector housing (Remarks Page 7).

This action is therefore made FINAL for the reasons cited above. The previously prior art still read onto the newly amended limitation of a “a composite cable connector” since the previously cited prior art has structures that are capable of transmitting both electrical power and optical energy.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             



/SUNG H PAK/           Primary Examiner, Art Unit 2874